Citation Nr: 1438118	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial disability rating for post-operative residuals of left ankle injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1998 to October 2007.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the RO that, in pertinent part, granted service connection for post-operative residuals of left ankle injury evaluated as 10 percent disabling effective the day following discharge from active service on October 2, 2007.  The Veteran timely appealed for a higher initial rating.

In April 2013, the Veteran withdrew his prior request for a Board hearing, in writing.

In a June 2013 decision, the Board, in pertinent part, denied a higher initial disability rating for post-operative residuals of left ankle injury.

The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Partial Remand, the parties moved to vacate that portion of the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disability, he has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.

REMAND

In evaluating the Veteran's request for a higher disability rating, the Board considers the medical evidence of record.

Historically, the Veteran sustained a left ankle injury while playing unit flag football in active service in October 2002.  He reportedly had soft tissue swelling much worse than his previous ankle sprains, and was given crutches; his ankle was placed in a splint.  Records show that his ankle pain persisted, and MRI scans the following week revealed extensive left ankle trauma with fracture.  The left ankle was casted, and remained non-weight-bearing until surgery in November 2002; physical therapy followed.  Records then show that the Veteran developed sharp left ankle pain with weight-bearing, and had repeat left ankle surgery in 2004.  He underwent an open reduction internal fixation of the left ankle in 2006, and underwent removal of screws in February 2007.  His left ankle symptoms have persisted.

The report of a February 2008 VA examination reflects that the Veteran could walk one mile, and that he took daily medication for pain.  He reported flare-ups, with a decrease in range of motion of the left ankle and more stiffness; and that he could not run or jump, or play sports.  Examination of the left ankle revealed a large scar, a boney enlargement, increased swelling, increased crepitus, popping, and no laxity.  Range of motion of the left ankle was to 20 degrees on dorsiflexion, with pain from 15 degrees; and to 45 degrees on plantar flexion, with pain at the extreme of motion.  The examiner noted normal posture on standing, squatting, supination, pronation, and rising on toes and heels.  The Veteran complained of foot pain with walking on toes.  There was no unusual shoe wear pattern, that would indicate abnormal weight-bearing.

The report of an April 2012 VA examination reflects diagnoses of traumatic arthropathy of ankle; ankle surgery, status-post open reduction and internal fixation with hardware in place; and degenerative joint disease of ankle.  The Veteran reported flare-ups during cold or rainy weather, with ankle stiffness and worser pain; and that medications were required for relief.  He also reported that stiffness and pain slowed him down and made it more difficult for him to work as a physical trainer.  Range of motion of the left ankle was to 20 degrees on plantar flexion and to 15 degrees on dorsiflexion.  The examiner found no objective evidence of painful motion.  The examiner described the Veteran's functional loss as less movement than normal; swelling; and deformity.  Residuals as a result of the left ankle surgeries include pain, stiffness, and swelling.  Imaging studies revealed degenerative or traumatic arthritis.

The parties to the Joint Motion for Partial Remand agreed, in essence, that the April 2012 examination was inadequate because the examiner did not report whether the Veteran had additional limitation of motion of the left ankle based upon flare-ups.  Any functional loss on use or due to flare-ups must be addressed.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected post-operative residuals of left ankle injury, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for post-operative residuals of left ankle injury, dated from June 2011 to present.  

2.  Afford the Veteran a VA examination, for evaluation of the service-connected post-operative residuals of left ankle injury.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

All appropriate tests, including X-rays of the left ankle, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all current post-operative residuals of left ankle injury.

The examiner should conduct range of motion studies of the left ankle, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran's service-connected post-operative residuals of left ankle injury present moderate or marked disability, if appropriate; and whether the Veteran experiences any ankylosis of the left ankle, and, if so, the extent of such ankylosis.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria; and stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



